Whitfield, C. J.
— Suit in equity was brought by appellant to charge and sell the separate property of the appellee married women for the payment of money alleged to have been loaned to her July 3rd, 1903, for the benefit of her separate property. It was specifically alleged that a portion at least of the money loaned was used to pay for land in St. Augustine, Florida, conveyed by H. H. Williams to Luella Day McConnell on January láth, 1902. The answer under oath, the oath not being waived, specifically denied these allegations, and averred that the note given by the defendant married woman was to make good a conveyance made by her to George L. Taylor under a power of attorney for another, a note and mortgage foe the borrowed purchase1 money being given by Taylor to Thebo. The note states that it was given to secure the payment of a mortgage indebtedness of George L. Taylor to C. W. Thebo “and is collateral to said note and the mortgage.” There is positive evidence that the recited purchase price of $5,500.00 for the property in St. Augustine conveyed by H. H. Williams to Mrs. Thebo was infact actually paid in money before the conveyance was made January láth, 1902; and also that a note for $8,000.00 given by Mr. and Mrs. McConnell to H. H. Williams on the same day was for money loaned to Mr. McConnell by H. H. Williams. This note was paid by Mrs. McConnell after she gave the $5,000.00 note to Thebo. Testimony was offered to show that the signature to a receipt for $5,500.00 purporting to have been given by Williams to Mrs. McConnell dated January láth, 1902, for the purchase price of property in St. Augustine, Florida, was a forgery; but other testimony was given of its genuineness. In view of the positive testimony that the al*580leged indebtedness was not incurred for and the money was not used for the benefit of the separate property of the married woman, and of the finding of the chancellor on the conflicting evidence, the decree dismissing the bill of complaint is affirmed.
Shackleford and Cockrell, J. J., concur;
Taylor, Hocker and' Parkhill, J. J., concur in the opinion.